DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C.:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 8-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards “A computer program product for three-dimensional feature extraction from sequential radar signal data frames, the computer program product comprising one or more computer readable storage devices and program instructions collectively stored on the one or more computer readable storage devices”.  Based on Applicant’s specification (see  paragraph 0034) the term “computer readable storage devices”… “can be stored on such portable computer readable storage media”.  Since the storage is not expressly limited to non-transitory storage, then the definition of “a computer readable storage device” is not explicitly limited to non-transitory mediums, therefore the specification does not exclude a signal embodiment, therefore the claim(s) is inclusive of a transitory embodiment, therefore the claim(s) is non-statutory.
Examiner Note
This office action cites Kiuru, et al, U. S. Patent Application Publication 2022/0022756 as the primary source with a publication date of 27 Jan 2022.  This -756 document has been cited as a proxy its parent application WO 2020/128150 published 25 Jun 2020.  The art rejection below has been characterized as a 35 USC § 102(a)(1) based on the earlier publication date of the -756 document.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 3, 6, 8 – 10, 13, 15 – 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiuru, et al, U. S. Patent Application Publication 2022/0022756 as a proxy for WO 2020/128150 published 25 Jun 2020 (“Kiuru”).
Regarding claim 1, Kiuru teaches:
A computer implemented method for three-dimensional feature extraction from sequential radar signal data frames, the method comprising: (Kiuru, paragraph 0110, 0041, “[0110] At least in some embodiments an image unit of a radar image may comprise a range, an azimuth angle, an elevation angle, phase and/or amplitude. The changes of the phase and/or amplitude provide identifying image units to correspond to a moving target. [0041] means for determining a presence of moving targets within the field-of-view of the radar on the basis of phase changes of the image units between scans.”; a radar, working in three dimensions of range, azimuth and elevation; a radar that collects phase and amplitude information for “image units” (i.e. the claimed “feature extraction”) for the 3D information; note: Kiuru uses 3D and 2D interchangeably, which is an anticipation of processing 3D radar image units).
receiving a set of sequential radar signal data frames; determining radar signal amplitude and phase for each data frame; determining radar signal phase changes between sequential data frames; and (Kiuru, figure 2, 3, paragraph 0037-0066, “[0037] According to a sixth aspect of the present invention, there is provided a multichannel radar… [0040] means for identifying from the radar image separate sets of image units on the basis of the amplitude and/or phase information of the image units; [0041] means for determining a presence of moving targets within the field-of-view of the radar on the basis of phase changes of the image units between scans. [0042] Further aspects of the present invention may comprise one or more of: [0043] monitoring phases of image units of one or more moving targets and if the image units indicate large movements based on a phase change of the image units. [0051] determining a number of the moving targets, on the basis of the number of the separate sets of the image units;”; that a radar can collect amplitude and phase information for image units; sequentially (ppp 0041); that the system can collect data based on subsets of image units in 3D including amplitude and phase information for differing range, azimuth, elevation; that the system can monitor the phases of image units and report phase changes between successive image scans which indicate movement at that image unit; that the radar image units can be associated with a subset of moving targets, each comprising the component radar image units).
extracting, by a trained machine learning model, one or more three-dimensional features from the sequential radar signal data frames according to the radar signal amplitude and the radar signal phase changes between sequential data frames. (Kiuru, figure 2, 3, paragraph 0037-0066, “[0055] an artificial intelligence system and a user interface are connected to the radar or the processing unit to cause: [0056] i. - a) obtaining user input indicating a number of targets within the field-of-view; [0060] the image units belonging to the separate sets are determined by grouping the image units on the basis of at least one of: [0061] i. - range of the image units; [0062] ii. - azimuth angle of the image units [0063] iii. -elevation angle of the image units; and [0064] iv. - phase and/or amplitude changes between of the image units between the scans. [0047] determining image units associated with a person in the field-of-view; determining the image units associated with the person to indicate a sign of life, a temperature, heart rate and/or a breathing rate;”; that the system uses artificial intelligence to process data from the identified subset of moving targets and the associated image units for that target; sequentially (ppp 0041); that the processing comprises a volume of image units grouped by azimuth, elevation, range; that the units can be processed on both the basis of the signal amplitude and the signal phase changes between successive scans; that a subset of the image units associated with a person can be extracted from all of the image units).
Regarding claim 2, Kiuru teaches The computer implemented method according to claim 1, wherein the three-dimensional features comprise temporal and directional three-dimensional subject motion features according to the radar signal amplitude and radar signal phase changes between sequential data frames. (Kiuru, figure 2, 3, paragraph 0037-0066, “[0042] Further aspects of the present invention may comprise one or more of: [0043] monitoring phases of image units of one or more moving targets and if the image units indicate large movements based on a phase change of the image units and/or a change of periodicity of the image units, the thermal information associated with the image units is compensated; [0051] determining a number of the moving targets, on the basis of the number of the separate sets of the image units; [0060] the image units belonging to the separate sets are determined by grouping the image units on the basis of at least one of: [0061] i. - range of the image units; [0062] ii. - azimuth angle of the image units [0063] iii. -elevation angle of the image units; and [0064] iv. - phase and/or amplitude changes between of the image units between the scans.”; that the system can monitor image units that indicates largem movements (based on the previously discussed phase changes, between scans); sequentially (ppp 0041) that these movements comprise large temporal motion features that can be tracked (walking ppp 0107) and small motion features (heart rate ppp 0047); that the system then gives the radar image units to the AI system; that the AI system can then take the sequential information to determine a person in the field of view; and the vital signs (small tracked motion) of that person based on the radar image units, the 3D coordinates, signal amplitude and phase changes of the image units).
Regarding claim 3, Kiuru teaches The computer implemented method according to claim 1, wherein the three-dimensional features comprise volumetric features according to the radar signal amplitude and radar signal phase changes between sequential data frames. (Kiuru, figure 2, 3, paragraph 0037-0066, “[0060] the image units belonging to the separate sets are determined by grouping the image units on the basis of at least one of: [0061] i. - range of the image units; [0062] ii. - azimuth angle of the image units [0063] iii. -elevation angle of the image units; and [0064] iv. - phase and/or amplitude changes between of the image units between the scans. [0110] The elevation of the image units provide together with range, azimuth provide, phase and amplitude, a three dimensional (3D) radar image.”; that the radar image units are grouped based on a target’s range, azimuth and elevation (or volumetric data of the target) to provide a 3D radar image of a target; that these grouping are according to amplitude and phase change (paragraph 0060-0064), that these are gathered for sequential data grames).
Regarding claim 6, Kiuru teaches The computer implemented method according to claim 1, further comprising providing the three-dimensional features to an event recognition system. (Kiuru, paragraph 0088-0089, “[0088] A moving target may refer to a target, for example a pet or a person, or a part of the target, that is moving. [0089] A micro movement may be a movement of a part of the target, for example a movement of the chest by respiration or a movement of the chest by heartbeat.”; that a radar can classify a 3D object as a pet, a person, and recognize heartbeat events).
Regarding claim 8, Kiuru teaches:
A computer program product for three-dimensional feature extraction from sequential radar signal data frames, the computer program product comprising one or more computer readable storage devices and program instructions collectively stored on the one or more computer readable storage devices, the program instructions comprising: (Kiuru, paragraph 0110, 0041, “[0110] At least in some embodiments an image unit of a radar image may comprise a range, an azimuth angle, an elevation angle, phase and/or amplitude. The changes of the phase and/or amplitude provide identifying image units to correspond to a moving target. [0041] means for determining a presence of moving targets within the field-of-view of the radar on the basis of phase changes of the image units between scans. [0095] In an example a processing unit 112 may comprise a data processor and a memory. The memory may store a computer program comprising executable code for execution by the processing unit. The memory may be a nontransitory computer readable medium. The executable code may comprise a set of computer readable instructions.”; a radar, working in three dimensions of range, azimuth and elevation; a radar that collects phase and amplitude information for “image units” (i.e. the claimed “feature extraction”) for the 3D information; that the system may comprise a processor, memory, and instructions to perform the system methods; note: Kiuru uses 3D and 2D interchangeably, which is an anticipation of processing 3D radar image units).
program instructions to receive a set of sequential radar signal data frames; program instructions to determine radar signal amplitude and phase for each data frame; program instructions to determine radar signal phase changes between sequential data frames; and (Kiuru, figure 2, 3, paragraph 0037-0066, “[0037] According to a sixth aspect of the present invention, there is provided a multichannel radar… [0040] means for identifying from the radar image separate sets of image units on the basis of the amplitude and/or phase information of the image units; [0041] means for determining a presence of moving targets within the field-of-view of the radar on the basis of phase changes of the image units between scans. [0042] Further aspects of the present invention may comprise one or more of: [0043] monitoring phases of image units of one or more moving targets and if the image units indicate large movements based on a phase change of the image units. [0051] determining a number of the moving targets, on the basis of the number of the separate sets of the image units;”; that a radar can collect amplitude and phase information for image units; sequentially (ppp 0041); that the system can collect data based on subsets of image units in 3D including amplitude and phase information for differing range, azimuth, elevation; that the system can monitor the phases of image units and report phase changes between successive image scans which indicate movement at that image unit; that the radar image units can be associated with a subset of moving targets, each comprising the component radar image units).
program instructions to extract, by a trained machine learning model, one or more three- dimensional features from the sequential radar signal data frames according to the radar signal amplitude and the radar signal phase changes between sequential data frames. (Kiuru, figure 2, 3, paragraph 0037-0066, “[0055] an artificial intelligence system and a user interface are connected to the radar or the processing unit to cause: [0056] i. - a) obtaining user input indicating a number of targets within the field-of-view; [0060] the image units belonging to the separate sets are determined by grouping the image units on the basis of at least one of: [0061] i. - range of the image units; [0062] ii. - azimuth angle of the image units [0063] iii. -elevation angle of the image units; and [0064] iv. - phase and/or amplitude changes between of the image units between the scans. [0047] determining image units associated with a person in the field-of-view; determining the image units associated with the person to indicate a sign of life, a temperature, heart rate and/or a breathing rate;”; that the system uses artificial intelligence to process data from the identified subset of moving targets and the associated image units for that target; sequentially (ppp 0041); that the processing comprises a volume of image units grouped by azimuth, elevation, range; that the units can be processed on both the basis of the signal amplitude and the signal phase changes between successive scans; that a subset of the image units associated with a person can be extracted from all of the image units).
Regarding claim 9, Kiuru teaches The computer program product according to claim 8, wherein the three-dimensional features comprise temporal and directional subject motion features according to the radar signal amplitude and radar signal phase changes between sequential data frames. (Kiuru, figure 2, 3, paragraph 0037-0066, “[0042] Further aspects of the present invention may comprise one or more of: [0043] monitoring phases of image units of one or more moving targets and if the image units indicate large movements based on a phase change of the image units and/or a change of periodicity of the image units, the thermal information associated with the image units is compensated; [0051] determining a number of the moving targets, on the basis of the number of the separate sets of the image units; [0060] the image units belonging to the separate sets are determined by grouping the image units on the basis of at least one of: [0061] i. - range of the image units; [0062] ii. - azimuth angle of the image units [0063] iii. -elevation angle of the image units; and [0064] iv. - phase and/or amplitude changes between of the image units between the scans.”; that the system can monitor image units that indicates largem movements (based on the previously discussed phase changes, between scans); sequentially (ppp 0041) that these movements comprise large temporal motion features that can be tracked (walking ppp 0107) and small motion features (heart rate ppp 0047); that the system then gives the radar image units to the AI system; that the AI system can then take the sequential information to determine a person in the field of view; and the vital signs (small tracked motion) of that person based on the radar image units, the 3D coordinates, signal amplitude and phase changes of the image units).
Regarding claim 10, Kiuru teaches The computer program product according to claim 8, wherein the three-dimensional features comprise volumetric features according to the radar signal amplitude and radar signal phase changes between sequential data frames. (Kiuru, figure 2, 3, paragraph 0037-0066, “[0060] the image units belonging to the separate sets are determined by grouping the image units on the basis of at least one of: [0061] i. - range of the image units; [0062] ii. - azimuth angle of the image units [0063] iii. -elevation angle of the image units; and [0064] iv. - phase and/or amplitude changes between of the image units between the scans. [0110] The elevation of the image units provide together with range, azimuth provide, phase and amplitude, a three dimensional (3D) radar image.”; that the radar image units are grouped based on a target’s range, azimuth and elevation (or volumetric data of the target) to provide a 3D radar image of a target; that these grouping are according to amplitude and phase change (paragraph 0060-0064), that these are gathered for sequential data grames).
Regarding claim 13, Kiuru teaches The computer program product according to claim 8, the stored program instructions further comprising program instructions to provide the three-dimensional features to an event monitoring system. (Kiuru, paragraph 0088-0089, “[0088] A moving target may refer to a target, for example a pet or a person, or a part of the target, that is moving. [0089] A micro movement may be a movement of a part of the target, for example a movement of the chest by respiration or a movement of the chest by heartbeat.”; that a radar can classify a 3D object as a pet, a person, and recognize heartbeat events).
Regarding claim 15, Kiuru teaches:
A computer system for three-dimensional feature extraction from sequential radar signal data frames, the computer system comprising: one or more computer processors; one or more computer readable storage devices; and stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors, the stored program instructions comprising: (Kiuru, paragraph 0110, 0041, “[0110] At least in some embodiments an image unit of a radar image may comprise a range, an azimuth angle, an elevation angle, phase and/or amplitude. The changes of the phase and/or amplitude provide identifying image units to correspond to a moving target. [0041] means for determining a presence of moving targets within the field-of-view of the radar on the basis of phase changes of the image units between scans. [0095] In an example a processing unit 112 may comprise a data processor and a memory. The memory may store a computer program comprising executable code for execution by the processing unit. The memory may be a nontransitory computer readable medium. The executable code may comprise a set of computer readable instructions.”; a radar, working in three dimensions of range, azimuth and elevation; a radar that collects phase and amplitude information for “image units” (i.e. the claimed “feature extraction”) for the 3D information; that the system may comprise a processor, memory, and instructions to perform the system methods; note: Kiuru uses 3D and 2D interchangeably, which is an anticipation of processing 3D radar image units).
program instructions to receive a set of sequential radar signal data frames; program instructions to determine radar signal amplitude and phase for each data frame; program instructions to determine radar signal phase changes between sequential data frames; and (Kiuru, figure 2, 3, paragraph 0037-0066, “[0037] According to a sixth aspect of the present invention, there is provided a multichannel radar… [0040] means for identifying from the radar image separate sets of image units on the basis of the amplitude and/or phase information of the image units; [0041] means for determining a presence of moving targets within the field-of-view of the radar on the basis of phase changes of the image units between scans. [0042] Further aspects of the present invention may comprise one or more of: [0043] monitoring phases of image units of one or more moving targets and if the image units indicate large movements based on a phase change of the image units. [0051] determining a number of the moving targets, on the basis of the number of the separate sets of the image units;”; that a radar can collect amplitude and phase information for image units; sequentially (ppp 0041); that the system can collect data based on subsets of image units in 3D including amplitude and phase information for differing range, azimuth, elevation; that the system can monitor the phases of image units and report phase changes between successive image scans which indicate movement at that image unit; that the radar image units can be associated with a subset of moving targets, each comprising the component radar image units).
program instructions to extract, by a trained machine learning model, one or more three-dimensional features from the sequential radar signal data frames according to the radar signal amplitude and the radar signal phase changes between sequential data frames. (Kiuru, figure 2, 3, paragraph 0037-0066, “[0055] an artificial intelligence system and a user interface are connected to the radar or the processing unit to cause: [0056] i. - a) obtaining user input indicating a number of targets within the field-of-view; [0060] the image units belonging to the separate sets are determined by grouping the image units on the basis of at least one of: [0061] i. - range of the image units; [0062] ii. - azimuth angle of the image units [0063] iii. -elevation angle of the image units; and [0064] iv. - phase and/or amplitude changes between of the image units between the scans. [0047] determining image units associated with a person in the field-of-view; determining the image units associated with the person to indicate a sign of life, a temperature, heart rate and/or a breathing rate;”; that the system uses artificial intelligence to process data from the identified subset of moving targets and the associated image units for that target; sequentially (ppp 0041); that the processing comprises a volume of image units grouped by azimuth, elevation, range; that the units can be processed on both the basis of the signal amplitude and the signal phase changes between successive scans; that a subset of the image units associated with a person can be extracted from all of the image units).
Regarding claim 16, Kiuru teaches The computer system according to claim 15, wherein the three-dimensional features comprise temporal and directional subject motion features according to the radar signal amplitude and radar signal phase changes between sequential data frames. (Kiuru, figure 2, 3, paragraph 0037-0066, “[0042] Further aspects of the present invention may comprise one or more of: [0043] monitoring phases of image units of one or more moving targets and if the image units indicate large movements based on a phase change of the image units and/or a change of periodicity of the image units, the thermal information associated with the image units is compensated; [0051] determining a number of the moving targets, on the basis of the number of the separate sets of the image units; [0060] the image units belonging to the separate sets are determined by grouping the image units on the basis of at least one of: [0061] i. - range of the image units; [0062] ii. - azimuth angle of the image units [0063] iii. -elevation angle of the image units; and [0064] iv. - phase and/or amplitude changes between of the image units between the scans.”; that the system can monitor image units that indicates largem movements (based on the previously discussed phase changes, between scans); sequentially (ppp 0041) that these movements comprise large temporal motion features that can be tracked (walking ppp 0107) and small motion features (heart rate ppp 0047); that the system then gives the radar image units to the AI system; that the AI system can then take the sequential information to determine a person in the field of view; and the vital signs (small tracked motion) of that person based on the radar image units, the 3D coordinates, signal amplitude and phase changes of the image units).
Regarding claim 17, Kiuru teaches The computer system according to claim 15, wherein the three-dimensional features comprise volumetric subject motion features according to the radar signal amplitude and radar signal phase changes between sequential data frames. (Kiuru, figure 2, 3, paragraph 0037-0066, “[0042] Further aspects of the present invention may comprise one or more of: [0043] monitoring phases of image units of one or more moving targets and if the image units indicate large movements based on a phase change of the image units and/or a change of periodicity of the image units, the thermal information associated with the image units is compensated; [0051] determining a number of the moving targets, on the basis of the number of the separate sets of the image units; [0060] the image units belonging to the separate sets are determined by grouping the image units on the basis of at least one of: [0061] i. - range of the image units; [0062] ii. - azimuth angle of the image units [0063] iii. -elevation angle of the image units; and [0064] iv. - phase and/or amplitude changes between of the image units between the scans.”; that the system can monitor image units that indicates largem movements (based on the previously discussed phase changes, between scans); sequentially (ppp 0041) that these movements comprise large temporal motion features that can be tracked (walking ppp 0107) and small motion features (heart rate ppp 0047); that the system then gives the radar image units to the AI system; that the AI system can then take the sequential information to determine a person in the field of view; and the vital signs (small tracked motion) of that person based on the radar image units, the 3D coordinates, signal amplitude and phase changes of the image units).
Regarding claim 20, Kiuru teaches The computer system according to claim 15, the stored program instructions further comprising program instructions to provide the three-dimensional features to an event recognition system. (Kiuru, paragraph 0088-0089, “[0088] A moving target may refer to a target, for example a pet or a person, or a part of the target, that is moving. [0089] A micro movement may be a movement of a part of the target, for example a movement of the chest by respiration or a movement of the chest by heartbeat.”; that a radar can classify a 3D object as a pet, a person, and recognize heartbeat events).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 4, 7, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kiuru in view of Cho, et al, U. S. Patent Application Publication 2020/0400810 (“Cho”).
Regarding claim 4, Kiuru teaches the computer implemented method according to claim 1.
Kiuru does not explicitly teach wherein determining radar signal phase changes between sequential data frames comprises determining radar signal phase velocity between sequential frames..
Cho teaches wherein determining radar signal phase changes between sequential data frames comprises determining radar signal phase velocity between sequential frames. (Cho, figure 3, paragraph 0077, “[0077] The chirp signals included in the radar signal 310 are represented by a graph 320 with a fast time axis, a slow time axis, and a frequency axis, as illustrated in FIG. 3. The slow time axis indicates a time axis classified by the chirp signals, and the fast time axis indicates a time axis on which a frequency of each chirp signal 312 changes. When each chirp signal 312 is represented as a beat signal waveform 330, a phase 340 may change for each chirp signal 312 as illustrated in FIG. 3. In an example, a radar data processing device may calculate a relative velocity as driving-related information based on such a change in the phase 340.”; that successive chirps of an FMCW radar can measure the phase change between chirps; that the change in the phase signal over time (d.phase./ dt) can be used to determine the relative velocity between chirps).
In view of the teachings of Cho it would have been obvious for a person of ordinary skill in the art to apply the teachings of Cho to Kiuru at the time the application was filed in order to that radar data can be processed to determine the range, azimuth and other parameters of a target.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Cho in the same or in a similar field of endeavor with Kiuru before the effective filing date of the claimed invention in order to combine Cho’s velocity determination using successive phase changes and Kiuru’s simpler determination of target movement.  The determination of velocity using phase changes and the determination of movement using phase changes merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 7, Kiuru teaches the computer implemented method according to claim 1.
Kiuru teaches wherein the trained machine learning model  (Kiuru, paragraph 0102, 0129, “[0102] Examples of the artificial intelligence system comprise computer systems comprising an artificial neural network. The artificial intelligence system may be configured by training the artificial neural network based on user input. [0129] The method may provide that monitoring is adapted to the living facilities, where the radar is installed. The method may be performed, when a radar image has been generated by scanning a field-of-view of the radar in accordance with the method of FIG. 2, for example during a training phase of the artificial intelligence system.”; that a neural network can train itself based on previous inputs; that the training phase can be generated by scanning the area where the radar is installed).
Kiuru does not explicitly teach comprises one or more long short-term memory components..
Cho teaches comprises one or more long short-term memory components. (Cho, paragraph 0152-0153, “the processor 1410 may perform at least one of training related operations described above with reference to FIGS. 1 through 13 in parallel or in sequential order. [0153] The memory 1420 stores the resolution increase model 1430. Additionally, the memory 1420 stores, temporarily or semi-permanently, training data 1440 and data needed to train the resolution increase model 1430. For example, the memory 1420 stores a temporary high-resolution output calculated from the training input 1441 based on the resolution increase model 1430.”; that recalling training data is typically associated with a memory that stores the training data, that can alter the training date, and stores other gathered radar data for comparison to the training data).
In view of the teachings of Cho it would have been obvious for a person of ordinary skill in the art to apply the teachings of Cho to Kiuru at the time the application was filed in order to that radar data can be processed to determine the range, azimuth and other parameters of a target.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Cho in the same or in a similar field of endeavor with Kiuru before the effective filing date of the claimed invention in order to combine Cho’s explicitly training data stored in a memory and Kiuru’s implied storage of training data.  The explicit and implied storage of training data merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 11, Kiuru teaches the computer program product according to claim 8.
Kiuru does not explicitly teach wherein determining radar signal phase changes between sequential data frames comprises determining radar signal phase velocity between sequential frames..
Cho teaches wherein determining radar signal phase changes between sequential data frames comprises determining radar signal phase velocity between sequential frames. (Cho, figure 3, paragraph 0077, “[0077] The chirp signals included in the radar signal 310 are represented by a graph 320 with a fast time axis, a slow time axis, and a frequency axis, as illustrated in FIG. 3. The slow time axis indicates a time axis classified by the chirp signals, and the fast time axis indicates a time axis on which a frequency of each chirp signal 312 changes. When each chirp signal 312 is represented as a beat signal waveform 330, a phase 340 may change for each chirp signal 312 as illustrated in FIG. 3. In an example, a radar data processing device may calculate a relative velocity as driving-related information based on such a change in the phase 340.”; that successive chirps of an FMCW radar can measure the phase change between chirps; that the change in the phase signal over time (d.phase./ dt) can be used to determine the relative velocity between chirps).
In view of the teachings of Cho it would have been obvious for a person of ordinary skill in the art to apply the teachings of Cho to Kiuru at the time the application was filed in order to that radar data can be processed to determine the range, azimuth and other parameters of a target.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Cho in the same or in a similar field of endeavor with Kiuru before the effective filing date of the claimed invention in order to combine Cho’s velocity determination using successive phase changes and Kiuru’s simpler determination of target movement.  The determination of velocity using phase changes and the determination of movement using phase changes merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 14, Kiuru teaches the computer program product according to claim 8.
Kiuru teaches wherein the trained machine learning model  (Kiuru, paragraph 0102, 0129, “[0102] Examples of the artificial intelligence system comprise computer systems comprising an artificial neural network. The artificial intelligence system may be configured by training the artificial neural network based on user input. [0129] The method may provide that monitoring is adapted to the living facilities, where the radar is installed. The method may be performed, when a radar image has been generated by scanning a field-of-view of the radar in accordance with the method of FIG. 2, for example during a training phase of the artificial intelligence system.”; that a neural network can train itself based on previous inputs; that the training phase can be generated by scanning the area where the radar is installed).
Kiuru does not explicitly teach comprises one or more long short-term memory components..
Cho teaches comprises one or more long short-term memory components. (Cho, paragraph 0152-0153, “the processor 1410 may perform at least one of training related operations described above with reference to FIGS. 1 through 13 in parallel or in sequential order. [0153] The memory 1420 stores the resolution increase model 1430. Additionally, the memory 1420 stores, temporarily or semi-permanently, training data 1440 and data needed to train the resolution increase model 1430. For example, the memory 1420 stores a temporary high-resolution output calculated from the training input 1441 based on the resolution increase model 1430.”; that recalling training data is typically associated with a memory that stores the training data, that can alter the training date, and stores other gathered radar data for comparison to the training data).
In view of the teachings of Cho it would have been obvious for a person of ordinary skill in the art to apply the teachings of Cho to Kiuru at the time the application was filed in order to that radar data can be processed to determine the range, azimuth and other parameters of a target.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Cho in the same or in a similar field of endeavor with Kiuru before the effective filing date of the claimed invention in order to combine Cho’s explicitly training data stored in a memory and Kiuru’s implied storage of training data.  The explicit and implied storage of training data merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 18, Kiuru teaches the computer system according to claim 15.
Kiuru does not explicitly teach wherein determining radar signal phase changes between sequential data frames comprises determining radar signal phase velocity between sequential frames..
Cho teaches wherein determining radar signal phase changes between sequential data frames comprises determining radar signal phase velocity between sequential frames. (Cho, figure 3, paragraph 0077, “[0077] The chirp signals included in the radar signal 310 are represented by a graph 320 with a fast time axis, a slow time axis, and a frequency axis, as illustrated in FIG. 3. The slow time axis indicates a time axis classified by the chirp signals, and the fast time axis indicates a time axis on which a frequency of each chirp signal 312 changes. When each chirp signal 312 is represented as a beat signal waveform 330, a phase 340 may change for each chirp signal 312 as illustrated in FIG. 3. In an example, a radar data processing device may calculate a relative velocity as driving-related information based on such a change in the phase 340.”; that successive chirps of an FMCW radar can measure the phase change between chirps; that the change in the phase signal over time (d.phase./ dt) can be used to determine the relative velocity between chirps).
In view of the teachings of Cho it would have been obvious for a person of ordinary skill in the art to apply the teachings of Cho to Kiuru at the time the application was filed in order to that radar data can be processed to determine the range, azimuth and other parameters of a target.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Cho in the same or in a similar field of endeavor with Kiuru before the effective filing date of the claimed invention in order to combine Cho’s velocity determination using successive phase changes and Kiuru’s simpler determination of target movement.  The determination of velocity using phase changes and the determination of movement using phase changes merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kiuru in view of Gillian, et al, U. S. Patent Application Publication 2021/0156957 (“Gillian”).
Regarding claim 5, Kiuru teaches the computer implemented method according to claim 1.
Kiuru teaches wherein the radar signal data frames  (Kiuru, paragraph 0111, “[0111] An example of phase 202 comprises that the field-of-view of the radar is populated by several antenna beams of the transmitting antennas. … The several antenna beams carry signal waveforms transmitted by the transmitting antennas at a frequency within the frequency range of 1 to 1000 GHz, for example between 1 to 30 GHz, 10 to 30 GHz, 30 to 300 GHz or 300 to 1000 GHz.”; that a radar can operate in a band from at least 1 to 1000 GHz).
Kiuru does not explicitly teach comprise a signal bandwidth of about 1 GHz..
Gillian teaches comprise a signal bandwidth of about 1 GHz. (Gillian, paragraph 0044, “[0044] A frequency spectrum (e.g., range of frequencies) that the transceiver 214 uses to generate the radar signals can encompass frequencies between 1 and 400 gigahertz (GHz), between 4 and 100 GHz, between 1 and 24 GHz, between 2 and 4 GHz, between 57 and 64 GHz, or at approximately 2.4 GHz. In some cases, the frequency spectrum can be divided into multiple sub-spectrums that have similar or different bandwidths. The bandwidths can be on the order of 500 megahertz (MHz), 1 GHz, 2 GHz, and so forth.”; that a radar operating in the microwave spectrum can have a 1 GHz bandwidth).
In view of the teachings of Gillian it would have been obvious for a person of ordinary skill in the art to apply the teachings of Gillian to Kiuru at the time the application was filed in order to show that radars can detect targets.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Gillian in the same or in a similar field of endeavor with Kiuru before the effective filing date of the claimed invention in order to combine Gillian’s microwave with a specified bandwidth for Kiuru’s simpler microwave radar with an unspecified bandwidth.  The combination of a radar, an operating band and an operating bandwidth merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 12, Kiuru teaches the computer program product according to claim 8.
Kiuru teaches wherein the radar signal data frames (Kiuru, paragraph 0111, “[0111] An example of phase 202 comprises that the field-of-view of the radar is populated by several antenna beams of the transmitting antennas. … The several antenna beams carry signal waveforms transmitted by the transmitting antennas at a frequency within the frequency range of 1 to 1000 GHz, for example between 1 to 30 GHz, 10 to 30 GHz, 30 to 300 GHz or 300 to 1000 GHz.”; that a radar can operate in a band from at least 1 to 1000 GHz).
Kiuru does not explicitly teach  comprise a signal bandwidth of about 1 GHz..
Gillian teaches  comprise a signal bandwidth of about 1 GHz. (Gillian, paragraph 0044, “[0044] A frequency spectrum (e.g., range of frequencies) that the transceiver 214 uses to generate the radar signals can encompass frequencies between 1 and 400 gigahertz (GHz), between 4 and 100 GHz, between 1 and 24 GHz, between 2 and 4 GHz, between 57 and 64 GHz, or at approximately 2.4 GHz. In some cases, the frequency spectrum can be divided into multiple sub-spectrums that have similar or different bandwidths. The bandwidths can be on the order of 500 megahertz (MHz), 1 GHz, 2 GHz, and so forth.”; that a radar operating in the microwave spectrum can have a 1 GHz bandwidth).
In view of the teachings of Gillian it would have been obvious for a person of ordinary skill in the art to apply the teachings of Gillian to Kiuru at the time the application was filed in order to show that radars can detect targets.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Gillian in the same or in a similar field of endeavor with Kiuru before the effective filing date of the claimed invention in order to combine Gillian’s microwave with a specified bandwidth for Kiuru’s simpler microwave radar with an unspecified bandwidth.  The combination of a radar, an operating band and an operating bandwidth merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 19, Kiuru teaches the computer system according to claim 15.
Kiuru teaches wherein the radar signal data frames  (Kiuru, paragraph 0111, “[0111] An example of phase 202 comprises that the field-of-view of the radar is populated by several antenna beams of the transmitting antennas. … The several antenna beams carry signal waveforms transmitted by the transmitting antennas at a frequency within the frequency range of 1 to 1000 GHz, for example between 1 to 30 GHz, 10 to 30 GHz, 30 to 300 GHz or 300 to 1000 GHz.”; that a radar can operate in a band from at least 1 to 1000 GHz).
Kiuru does not explicitly teach comprise a signal bandwidth of about 1 GHz..
Gillian teaches comprise a signal bandwidth of about 1 GHz. (Gillian, paragraph 0044, “[0044] A frequency spectrum (e.g., range of frequencies) that the transceiver 214 uses to generate the radar signals can encompass frequencies between 1 and 400 gigahertz (GHz), between 4 and 100 GHz, between 1 and 24 GHz, between 2 and 4 GHz, between 57 and 64 GHz, or at approximately 2.4 GHz. In some cases, the frequency spectrum can be divided into multiple sub-spectrums that have similar or different bandwidths. The bandwidths can be on the order of 500 megahertz (MHz), 1 GHz, 2 GHz, and so forth.”; that a radar operating in the microwave spectrum can have a 1 GHz bandwidth).
In view of the teachings of Gillian it would have been obvious for a person of ordinary skill in the art to apply the teachings of Gillian to Kiuru at the time the application was filed in order to show that radars can detect targets.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Gillian in the same or in a similar field of endeavor with Kiuru before the effective filing date of the claimed invention in order to combine Gillian’s microwave with a specified bandwidth for Kiuru’s simpler microwave radar with an unspecified bandwidth.  The combination of a radar, an operating band and an operating bandwidth merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648